It gives me great pleasure to join those who have spoken before me. Sir, in congratulating you on your assumption of the high office of President of the Assembly. Your skills and ability, your experience and leadership, are well known. Consequently we could not have found a person better suited than you to guide our deliberations at this important juncture. Your election is a tribute to your personal qualities and to your country. We are confident that your guidance will make this session of the General Assembly fruitful and productive.
I should also like to take this opportunity to express my sincere gratitude to Ambassador Lusaka of Zambia, who served with great distinction as President of the Assembly during its thirty-ninth session. Like those who have spoken before me, I wish to express my admiration for the way in which Ambassador Lusaka carried out his task. His presidency has earned both him and his country great honor.
On behalf of the Swedish Government, I wish to express to the Government and people of Mexico our deepest sympathy for the great human suffering and extensive material damage the recent earthquake in Mexico cost them. The people of Sweden were deeply distressed to learn about that almost incomprehensible natural disaster. I wish to assure the representative of Mexico of my Government's readiness to contribute in assisting Mexico in its emergency and in its heavy task of reconstruction.
During this session of the General Assembly the United Nations will celebrate its fortieth anniversary. This gives me a welcome opportunity to confirm that Sweden's membership of the United Nations and the obligations it implies remain a cornerstone of Swedish foreign policy.
One of the most important changes during the past 40 years is that the United Nations has become almost universal. At a time of ever-growing interdependence it is more important than over to safeguard this valuable asset. More than a hundred new independent States have been admitted as members. Largely owing to the United Nations, it was possible to accelerate the process of decolonization.
The basic task of the united Nations of maintaining international peace and security is more important than ever in the age of nuclear weapons. In this area, the Organization is facing a number of difficulties. The Secretary-General has stimulated a necessary international discussion on the possibilities of strengthening the role of the United Nations in this respect.
Under the Charter, a special responsibility has been placed upon the permanent members of the Security Council. It depends mainly on them whether or not the United Nations can be used as an effective instrument for the maintenance of international peace and security and for the promotion of a peaceful development in the world.
The arms race continues unimpeded. As emphasized in the United Nations study on security concepts, no State can any longer build its security exclusively on its own military strength. Even the nuclear-weapon States are ultimately dependent for their security on decisions taken in capitals far from their own territories.
Issues of war and peace and international development cannot be left exclusively to the great Powers. This has been underlined in the so-called Five-Continent Peace Initiative, signed by Heads of State and Government from six countries, including Sweden. In this initiative it is emphasized that non-nuclear-weapon States also have the right to make their voices heard with regard to nuclear weapons.
Today, nuclear weapons are a threat to the survival of mankind. More and more States are beginning to discuss nuclear weapons also in terms of international law. The Charter of the United Nations prohibits the threat or use of force. The use of force in self-defense that is recognized in the Charter must be proportionate to the force used by the attacker. Furthermore, it should be noted that existing international law relating to armed conflict contains some general principles which outlaw certain methods of warfare. Relevant principles in this context are inter alia the principle of distinction between military and civilian objects, the ban on methods and means that cause unnecessary suffering and the principle of proportionality. The latter principle prohibits attacks which may be expected to cause civilian losses that would be excessive in relation to the direct military advantage anticipated. Principles of international law place a heavy responsibility on any Government considering the use of nuclear weapons. The use of nuclear weapons in contravention of the principles to which I have just referred will be in conflict with international law.
Today, interest is focused on the bilateral negotiations in Geneva and the approaching summit meeting between the leaders of the Soviet Union and the United States. But at the same time as these negotiations are in progress, the arsenals are growing. The proposal for a nuclear-weapon freeze remains valid. A freeze could be a first step towards reductions in, and the elimination of, nuclear weapons.
However, the bilateral negotiations between the Soviet Union and the United States cannot diminish the importance of the multilateral work done here in the United Nations, at the Conference on Disarmament in Geneva and in other forums. For Europe, the process initiated by the Conference on Security and Co-operation in Europe and the ongoing Stockholm Conference on Confidence and Security-Building Measures offer important opportunities of strengthening co-operation and detente. As the Stockholm Conference now approaches its final stages, it is essential that the negotiations enter into a more concrete phase as soon as possible.
The arms race knows no boundaries and is reaching to the oceans and out into space. Outer space is the common heritage of mankind. Peaceful space activities are today of great importance to all States for purposes of communication, for earth resources surveys and for weather observation. As far as security policy is concerned, satellites have important stabilizing functions, such as early warning and the verification of disarmament agreements.
The issue of preventing an arms race in outer space has attracted much attention recently. The Swedish Government believes that security cannot be achieved through technical solutions, as, for example, new military systems which can be introduced in outer space. They cannot solve the problem of reliance on nuclear deterrence, which is fundamentally a political problem. Only negotiated political solutions can be realistic. Sweden has also noted with concern the development of anti-satellite systems, which contribute to an increased risk of an arms race in outer space and to destabilizing development in a strategic area.
Another serious development in weapons technology is the obvious risk of a growing concentration on such weapons as sea and air-launched cruise missiles. The Swedish Government wishes in particular to emphasize the importance of reaching agreement on a ban on long-range cruise missiles.
The naval arms race has brought the military forces of the great Powers, including their nuclear weapons, to all continents. The United Nations study on the naval arms race, which has now been completed, demonstrates the importance of disarmament and confidence-building measures in this area as well as of measures to strengthen the rules of international law on naval warfare.
It ought to be of common interest to all States to prevent the proliferation of nuclear weapons. The best way of achieving this is to strengthen the international set of rules that has been drawn up through the Treaty on the Non-Proliferation of Nuclear Weapons and the work of the International Atomic Energy Agency (IAEA). Against this background, we regret that some nuclear-weapon
States are not even prepared to negotiate on a complete nuclear-weapon test ban. This measure, above all others, would contribute to the prevention of a threatening proliferation of nuclear weapons.
There is also a risk that other types of weapons of mass destruction will spread to more states. The plans for the manufacture of binary chemical weapons
existing ban on the use of chemical weapons. The Swedish Government hopes that the ongoing negotiations at the Conference on Disarmament in Geneva will lead to a comprehensive ban on such weapons.
The relationship between disarmament and development has been highlighted in several international studies. A national study has been carried out in Sweden pursuant to a recommendation of the United Nations. Sweden will take an active part in the International Conference on the Relationship between Disarmament and Development that the General Assembly has decided to convene.
The struggle of the great Powers for power and influence tends often to aggravate local and regional crises. A growing part of the transfer of resources to the developing countries is given in the form of military support. The international arms transfers are increasing in magnitude.
The situation in southern Africa today constitutes a serious threat to international peace and security. In its defense of the abhorrent system of apartheid, the white minority regime in South Africa has demonstrated that it is prepared to use brutal force against the majority of the population as well as against neighboring countries.
are a cause of grave concern.
For decades we have appealed in vain to the white minority regime to abolish apartheid. Time is now running out. A peaceful solution should, however, still be possible. Therefore, decisive reforms roust be brought about without delay in order to transform South Africa into a democracy with equal rights for all. Only in this way can enormous suffering for all, including the white minority, be avoided.
The state of emergency in South Africa should be lifted immediately, the political prisoners released and a dialog initiated with the authentic leaders of the majority of the population.
Mandatory sanctions decided upon by the united Nations Security Council are, in the opinion of the Swedish Government, the most effective means of pressure at our disposal. They also represent a peaceful means, supported by prominent leaders of the black majority, its liberation movements and Africa as a whole.
Recently international pressure on South Africa has grown significantly. A further increase in this pressure is necessary. In the view of my Government the the Security Council resolution of 26 July this year was a step in the right direction. In that resolution member states were recommended to take certain measures against South Africa, such as the suspension of all new investments there.
These measures should now be made mandatory through a decision of the Security Council in accordance with Chapter VII of the Charter. Only if applied by all States can they become truly effective. If South Africa does not fundamentally change its policy, the sanctions should be extended to cover other important areas, such as the economic field as a whole and communications.
Economic sanctions against South Africa are particularly appropriate as a contribution to the peaceful abolition of the policy of apartheid, as apartheid is also a system of economic repression. The apartheid policy facilitates the exploitation of the black population, which in turn is a prerequisite for the very high standard of living of the white minority compared with that of the black majority. The short-term economic benefits of the apartheid policy are an important explanation as to why the white minority adheres so strongly to that inhuman system.
The Swedish Government will continue its efforts to help increase pressure on South Africa. In addition to the measures already taken in Sweden this year -among them the strengthening of the ban on new investments introduced in 1979 - we shall take certain unilateral measures over and above the measures recommended by the Security Council. In particular, I should like to mention a recommendation to Swedish companies to seek markets and suppliers outside South Africa, as well as a ban on all imports into Sweden of agricultural products from South Africa.
Together with the other Nordic countries, we are working on an extension and strengthening of our 197S joint Nordic program of action against South Africa. A new, revised program will be presented at a meeting of the Nordic Ministers for Foreign Affairs in Oslo next month.
Namibia is a country under foreign occupation. Again South Africa is trying to force its political solutions on the Namibian people. This is a flagrant violation of the plan for independence and free elections in Namibia which was adopted by the Security Council as long ago as in 1978. Questions that fall outside the United Nations plan must not be used as a pretext to prevent its implementation.
However, South Africa shows no sign that it is willing to abandon its delaying tactics. The Security Council should, therefore, as envisaged in its resolution of June this year and without further delay, take effective action against South Africa, including mandatory sanctions, with a view to ensuring the implementation of the United Nations plan.
Sweden is increasing its assistance to the liberation movements, the African National Congress of South Africa (ANC) and the South west Africa People's Organization (SWAPO), to the refugees and to the victims and opponents of the apartheid system. Some of this assistance is channeled through various united Nations agencies. Together with our development assistance to the front-line States and to the Southern African Development Co-ordination Conference (SADCC), Swedish assistance to southern Africa for the current fiscal year amounts to more than 1.7 billion Swedish Krona. This represents one third of our total bilateral assistance to developing countries.
The situation in the Middle East remains grave. Different initiatives taken in the region indicate, however, a strong desire for peace. The efforts to advance the peace process must receive support.
A lasting solution to the conflict in the Middle East requires that the parties meet in direct negotiations. The Palestine Liberation Organization (PLO) must have the right to participate on an equal basis in such negotiations. An international peace conference under the auspices of the United Nations might be a way of bringing the parties together and could serve as a framework for direct negotiations.
The right of Israel and other States in the area to exist must be recognized. Security Council resolutions 242 (1967) and 338 (1973) should be the basis for a negotiated settlement. In our opinion, these resolutions mean that Israel should withdraw from the territories occupied in 1967 in exchange for peace being ensured within secure and recognized boundaries. For a settlement to be lasting, it is also required that the Palestinian people achieve self-determination. They have, if they so wish, the right to for a state of their own on the West Bank and in the Gaza strip.
The deep crisis in Lebanon remains. Apart from the many Lebanese victims of this tragic conflict, aggravated by the Israeli invasion, the fighting has caused suffering to the Palestinian refugees. Those refugees find themselves in an increasingly vulnerable situation. The main responsibility for finding a solution to the country's crisis rests with the Lebanese parties themselves. At the same timer external powers must respect the sovereignty and territorial integrity of Lebanon.
The war between Iran and Iraq has now lasted for five years. Widespread suffering and casualties on both sides have resulted. Civilian population centers have been bombed and chemical weapons used, in violation of the rules of international law.
It is the fervent hope of the Swedish Government that it will be possible to bring the conflict to an early end by peaceful means. We fully support the United Nations efforts in this respect. In particular, the elements of a peaceful solution presented to the parties by the Secretary-General should be recalled. The Swedish Prime Minister, Mr. Olof Palme, Special Representative of the Secretary-General, is closely following the development of the conflict and remains in contact with the parties concerned in order to promote such a solution.
The continuing armed intervention in Afghanistan by the Soviet Union constitutes a violation of the fundamental rules of international law and must be unequivocally condemned. The Swedish Government supports the efforts of the United Nations to find a negotiated solution to the conflict. The main element in a peaceful solution must be the withdrawal of Soviet troops from Afghanistan and the possibility for the people of Afghanistan to determine their own form of government and their own future. It is important that a report to the United Nations Commission on Human Rights has drawn attention to the violations of human rights in Afghanistan and the suffering of its people. For many years Kampuchea has been the victim of foreign intervention and convulsive internal strife. We recall the terrible suffering that the Kampuchean people went through under Pol Pot's regime. Human rights must be respected. It is our firm opinion that the Vietnamese occupation must end without delay, since it represents a violation of fundamental principles of international law. It is necessary to pursue the efforts to create conditions for the Kampuchean people again to determine their own future without external intervention and internal repression. We urge the parties concerned to spare no effort to achieve a negotiated settlement which ensures such a future.
The conflicts in Central America have their origin in economic and social injustices. They can only be solved by negotiations. The Contadora group, strengthened by the support group formed by four countries, must be given the opportunity of completing its work for peace in a climate which is not marked by East-West tensions and increased militarization. The international community must reject measures in violation of international law to overthrow a legitimate Government, such as boycott actions and support of armed groups. All States must pursue a policy which reduces the level of military armaments in the area and promotes negotiations. The peace talks in El Salvador should be resumed, as well as the bilateral talks between the United States ant! Nicaragua. The United States has a great and undeniable influence in this part of the world, and thus an important role to play to promote a peaceful development.
We note with satisfaction that the two Korean States have now begun to take cautious steps towards increased mutual contacts. These initiatives represent a possibility of allowing the armistice of the past thirty years to be followed by real peace in the Korean peninsula.
The protection of human rights is the concern of the international community as a whole, and not only an internal matter for individual countries. Violations of human rights in a country often have international repercussions in the form of increased tension and risks of international conflict. Equally, it is apparent that tension between States often leads be increased oppression within States.
For a long time Sweden has been involved in the struggle for human rights and fundamental freedoms. We actively participate in the further development of international norms in this field. The two Human Rights Covenants were adopted as early as 1966. Sweden has ratified these Covenants and has furthermore acceded to the Optional Protocol to the Covenant on Civil and Political Rights. My country has thereby accepted international supervision of the implementation of that Covenant. We urge all States to adhere to these fundamental treaties. We also urge them to accept the competence of the supervisory bodies as regards individual complaints as well.
The Swedish Government welcomes the fact that the international norms and principles in the area of human rights have been further supplemented by the Convention against torture which was unanimously adopted by this Assembly last year. Sweden intends to ratify that Convention before the end of the year.
The question of the abolition of the death penalty should remain on the international agenda. These efforts must not be delayed.
Unfortunately, there is a gap between theory and practice as regards human rights. Violations of human rights should be pointed out wherever they occur.
Sweden was pleased to support the adoption of the forward-looking strategies at the United Nations women's Conference in Nairobi. The consensus that was reached conveys optimism for the future and constitutes a firm ground for all to build on in order to promote equality between women and men.
The imbalances in the world economy represent a continued threat to international economic development. Determined and mutually supportive actions by all countries are essential. The struggle against protectionism is of the utmost importance. Both industrialized and developing countries must strive to expand and strengthen free trade. A new round of multilateral trade negotiations, carefully prepared, would constitute an important step in such a process. The special trade problems of the developing countries must be one area of priority.
Increased access to the markets of the industrialized countries is a prerequisite for the developing countries if they are to achieve a long-term solution to their serious debt problems, which are a threat not least to the development of the poorest countries.
Studies by the World Bank and the International Monetary Fund (IMF) clearly show the great need for increased development assistance to those countries. Furthermore, these studies demonstrate that the major part of all development assistance has given positive results. Donor countries must now increase their assistance, especially through the multilateral development agencies. Above all the International Development Association (IDA) and the United Nations Development Program (UNDP), with their knowledge, size and co-ordinating capacity, have an important role to play in solving today's development crisis. Without a determined and consistent financial strategy, based on co-operation between donors, recipients and financial institutions, we shall not be able to achieve sustainable progress, above all not in the poorest countries.
This applies particularly to Africa. The international community has already made a considerable effort to relieve this crisis-stricken continent. However, much remains to be done. Our aim must be to link disaster relief to long-term efforts. Productive agricultural capacity must be restored and the process of desertification and deforestation reversed.
The international program of action for the most vulnerable group of countries, those least developed, will soon be reviewed in Geneva. This will be a suitable occasion for donor countries and the least-developed countries to approach the problems jointly in a practical way.
The refugee situation in the world continues to be of the utmost concern. More and more people are forced to leave their countries. In addition to well-grounded fears of persecution, this is increasingly the result of war, internal conflicts and natural disasters. The need for immediate relief .is growing, while at the same time greater resources are required in order to achieve lasting solutions. In the poorest countries assistance to refugees should be combined with long-term development assistance, taking into account the needs of the local population in areas with many refugees. The Swedish Government greatly appreciates the efforts of the United Nations High Commissioner for Refugees and will continue to support this important humanitarian work.
During the past decade, the United Nations and the United Nations system have become an increasingly important instrument for joint efforts by Member States to cope with large-scale environmental problems such as soil erosion, air pollution and the handling of hazardous waste. International environmental co-operation requires that, through the United Nations Environment Program (UNEP), environmental aspects be included in large areas of the activities of the United Nations and of most of the specialized agencies.
Sweden is of the view that one of the really great challenges for the United Nations is to develop into an effective instrument for the co-operation of the Member States in counteracting the disastrous destruction of the environment which affects all mankind.
The narcotic drug situation in the world is alarming. Illegal production of narcotic drugs is increasing, illicit trafficking is becoming better organized and more difficult to combat. The international struggle against illegal drugs must be intensified. Sweden welcomes the various initiatives taken to achieve better co-ordination of united Nations efforts. We also welcome the Secretary-General's proposal for a world conference on drug abuse and illicit trafficking. It is our hope that the proposal will be adopted and that the conference will lead to global support for a concrete program of action.
The Swedish Government is deeply concerned that an organization of such importance as the United Nations should have serious financial problems. The principle of collective financial problems responsibility flows from Article 17 of the Charter. It should be obvious to all Member States that they must meet their obligations. The largest part of the financial deficit, which at the end of 1984 was estimated at $US 360 million, pertains to contributions withheld from important peace-keeping operations. In practice, this means that the deficit is largely financed by the troop-contributing countries.
Unilateral national decisions not to pay the contribution assessed by the United Nations, for whatever reason they are made, undermine morale and the fundamental principle of collective responsibility for the financing of the United Nations. Developments in this respect are alarming and we appeal especially to the Soviet Union and the United States to consider their responsibility. The work of the United Nations must have a financially sound foundation which enables the Organization to carry out its tasks in an effective and rational way.
The United Nations is a unique forum in which the States of the world can seek solutions to their ever-more-pressing problems. In every field interdependence grows stronger. Only through joint efforts can we create the necessary conditions for lasting peace and security, respect for human rights, economic and social progress and a genuine commitment to the fulfillment of our responsibility towards our environment and the finite resources of our planet.
This anniversary calls for reflection. We must safeguard our indispensable Organization. We must also provide it with the opportunities and resources it needs to fulfill the functions vital to the future of humanity.
